DETAILED ACTION
This final Office action is in response to the claims filed on March 2, 2022.
The replacement figures filed March 2, 2022 has been approved.
Status of claims: claims 1-26, 28, 29, 32, and 33 are cancelled; claims 27, 30, 31, 34-39, and 42-48 are hereby examined below. Note: claims 40 and 41 are missing. Although a notice of non-compliance could have been sent out, in order to expedite prosecution, the examiner has examined the claims, however proper claim numbering is required in the next filed claimset.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 02/01/2022 has been reviewed.
The IDS filed 12/14/2021 has been reviewed.
The IDS filed 10/16/2021 has been reviewed.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0065] – [0070] require revision.  The numbering for tracks and magnets are off and do not match what is illustrated in figures 4-6.  Appropriate correction is required.

Drawings
The drawings are objected to because:  
FIG. 5 – incorrectly illustrates two different elements for id “115.”
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities: line 12 – “magnet” should be amended to “magnets.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 30, 31, 34-39, and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10577844 in view of US 3346993 to Johnson in view of JP 2004-204483.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.10577844 claims a cover assembly with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: the cover being slidable to the open and closed positions, the cover defining a length; a bracket attached to an upper half of the cover; a first permanent magnet attached to the bracket and disposed at the upper half of the door, the first permanent magnet defining a length and a width, the width being horizontally transverse to the length of the cover; 
a track disposed adjacent to the cover opening and at an upper half of the cover opening, the bracket being slidably mounted to the track; a second permanent magnet attached to the track and disposed at an upper half of the cover opening, the first and second permanent magnet oriented to generate a repelling force to lift an entire weight of the cover up, the second permanent magnet having a width horizontally transverse to the length of the cover, the second permanent magnet width being different than the first permanent magnet width, the second magnet having a length greater than a length of the cover, and the second permanent magnet having a length, the first and second permanent magnets having a center, the centers of the first and second magnets being vertically aligned to each other. 
U.S. Patent No.10577844 fails to claim that the bracket is attached to an upper half of the door, the first magnet is disposed at the upper half of the door, the track disposed at a upper 
a roller vertically disposed above the bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
Johnson teaches of a bracket is attached to an upper half of the door, the first magnet 116 is disposed at the upper half of the door, the track 142 disposed at a upper half of the door, the second magnet 115 disposed at the upper half of the door opening and the centers of the first and second magnets being vertically aligned to each other.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite in applicant’s claims the positioning of the magnets and bracket, as taught by Johnson, in order to position the magnets for proper engagement for sliding movement of the door.
JP 2004-204483 teaches of a roller 6 vertically disposed above a bracket 1a and between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover.

Claims 27, 30, 31, 34-39, and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10597920 in view of Johnson in view of JP 2004-204483.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.105797920 claims a cover assembly with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: the cover being slidable to the open and closed positions, the cover 
a track disposed adjacent to the cover opening and at an upper half of the cover opening, the bracket being slidably mounted to the track; and a second permanent magnet attached to the track and disposed at an upper half of the door opening, the first and second permanent magnet oriented to generate a repelling force to lift an entire weight of the cover up, the second permanent magnet having a width horizontally transverse to the length of the cover, the second permanent magnet width being different than the first permanent magnet width, the second magnet having a length greater than a length of the cover, and the second permanent magnet having a length, the first and second permanent magnets having a center, the centers of the first and second magnets being vertically aligned to each other. 
U.S. Patent No.10597920 fails to claim that the bracket is attached to an upper half of the door, the first magnet is disposed at the upper half of the door, the track disposed at a upper half of the door, the second magnet disposed at the upper half of the door opening, and the centers of the first and second magnets being vertically aligned to each other,
a roller vertically disposed above the bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
Johnson teaches of a bracket is attached to an upper half of the door, the first magnet 116 is disposed at the upper half of the door, the track 142 disposed at a upper half of the door, the second magnet 115 disposed at the upper half of the door opening and the centers of the first and second magnets being vertically aligned to each other.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite in applicant’s claims the positioning of the magnets and bracket, as taught by Johnson, in order to position the magnets for proper engagement for sliding movement of the door. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 3346993 to Johnson in view of US 4698876 to Karita in view of US 7752810 to Haab in view of JP 2004-204483.
Johnson discloses a cover assembly 2 with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 
the cover being slidable to the open and closed positions, the cover defining a length; 
a bracket 52 attached to an upper half of the cover; 

a track 43 disposed adjacent to the cover opening and at an upper half of the door opening, the bracket being slidably mounted to the track; and 
a second permanent magnet 54,55 attached to the track and disposed at an upper half of the door opening, the first and second permanent magnet oriented to generate a repelling force to lift an entire weight of the cover up, the second permanent magnet having a width horizontally transverse to the length of the cover, the second permanent magnet having a length, the first and second permanent magnets having a center, the centers of the first and second magnets being vertically aligned to each other. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose the second permanent magnet width being different than the first permanent magnet width.
Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the 
Johnson, as applied above, fails to disclose a roller vertically dispose above a bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
JP 2004-204483 teaches of a roller 6 vertically dispose above a bracket 1a and between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover. (claim 27)
Johnson, as applied above further discloses a stabilizing prong connected to the track and bracket for maintaining vertical alignment between the track and bracket as the cover is traversed between the open and closed positions. (claim 30)
Johnson, as applied above, further discloses wherein the first and second permanent magnets are disposed vertically aligned to the roller. (claim 31)

Claims 34, 37, 38, 42, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483.
Johnson discloses a door assembly with a door disposed in front of a door opening and transversable between an open position and closed position, the door assembly comprising:
the door 2 being slidable to the open and closed positions, the door defining a length;
a bracket 52 attached to an upper half of the door;
a first magnet 57,56 attached to the bracket and disposed at the upper half of the door, the first magnet moves along a path as the door slides between the open and closed positions;

a second magnet 54,55 attached to the track and disposed at the upper half of the door opening.
Johnson fails to disclose the second magnet having a length greater than a length of the door and a roller vertically disposed above the bracket and between the bracket and the track for stabilizing the door as the door slides between the open and closed positions.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
JP 2004-204483 teaches of a roller 6 vertically dispose above a bracket 1a and between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover. (claim 34)
Johnson, as applied above, further discloses wherein the bracket comprises first and second brackets disposed on either side of a vertical midline of the cover. (claim 37)
Johnson, as applied above, further discloses wherein a repelling force of the first and second magnets equal a weight of the door. (claim 38)

Johnson discloses a cover assembly 2 with a cover disposable in front of a cover opening and traversable between an open position and closed position, the cover assembly comprising: 

a bracket 52 attached to an upper half of the cover; 
a first permanent magnet 56,57 attached to the bracket and disposed at the upper half of the door, the first permanent magnet moves along a path as the cover slides between the open and closed positions;
a track 43 disposed adjacent to the cover opening and at an upper half of the door opening, the bracket being slidably mounted to the track; and 
a second permanent magnet 54,55 attached to the track and disposed at an upper half of the cover opening, the second permanent magnet having a length. 
Johnson fails to explicitly disclose the second magnet having a length greater than a length of the cover.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 
Johnson, as applied above, fails to disclose a roller vertically dispose above a bracket and between the track and bracket for stabilizing the cover as the cover slides between the open and closed positions.
JP 2004-204483 teaches of a roller 6 vertically disposed above a bracket 1a and between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover. (claim 42)

Johnson, as applied above further discloses wherein the length of the second permanent magnet is greater than 80% of the length of the track. (claim 46)
Johnson, as applied above, further discloses wherein the first magnet comprises a plurality of magnets disposed on opposed sides of the cover so that the cover is balanced on the second magnet. (claim 47)
Johnson discloses a door assembly with a door disposable in front of a door opening and traversable between an open position and closed position, the door assembly comprising:
the door being slidable to the open and closed positions, the door defining a length;
a bracket attached to an upper half of the door;
a first permanent magnet attached to the bracket and disposed at the upper half fothe door, the first permanent magnet moves along a path as the door slides between the open and closed positions;
a track disposed adjacent to the door opening and at an upper half of the door opening, the bracket being slidably mounted to the track;
a second permanent magnet attached to the track and disposed at the upper half of the door opening.
Johnson fails to disclose that the second permanent magnet has a length greater than a length of the door.
Karita teaches of a second magnet 105 having a length greater than a length of a cover.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson second magnet with a length greater than the length of the cover, as taught by Karita, in order to facilitate sliding of the cover along the track. 

JP 2004-204483 teaches of a roller 6 vertically disposed above a bracket 1a and between the track 12 and bracket for stabilizing the cover 1 as the cover slides between the open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recite a roller in applicant’s claims, as taught by JP 2004-204483, in order to assist with opening and closing the cover. (claim 48)

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483, as applied above, and further in view of WO 2011/016114 to Ueda.
Johnson, as applied above, fails to disclose that the first and second magnets have different strengths. 
Ueada teaches of first and second magnets having different strengths. (Note: to elevate the door two first magnets are required, whereas only a single second magnet is required.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson magnets of different strengths by modifying the Johnson first magnets into a plurality of magnets, as taught by Ueda, in order to facilitate proper balancing of the door vis a vis the second permanent magnet. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second magnets of different strengths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values for specific component characteristics involves only routine skill in the art.

Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita in view of JP 2004-204483, as applied above, and further in view of US 7752810 to Haab et al. (hereinafter “Haab”)
Johnson, as applied above, discloses that the first and second magnets are elongate but fails to disclose where the first and second magnets have different widths.
Haab teaches of a first bracket magnet 12 has a different width than a second track magnet 22. (see FIGS. 20-23)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Johnson first and second magnets of different widths, as taught by Haab, because different size or width magnets were known in the art to increase or decrease the magnetic forces and therefore allow for more precise adjustment and alignment of the bracket and track.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Karita n view of JP 2004-204483, as applied above, and further in view of US 8707626 to Martin.
Johnson, as applied above fails to disclose wherein a repelling force of the first and second magnets is less than a weight of the door. 
Martin teaches of a repelling force of the first and second magnets is less than a weight of the door. (see col. 2, lines 37-45)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Johnson repelling force, as taught by Martin, in order to allow the door to rest on the door when the door is not being moved; thus stabilizing the door and preventing debris from passing under the door. (claim 39)

Response to Arguments
Applicant's arguments filed March 2, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634